Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on November 17, 2021.  In particular, claim 1 which has been amended to narrow the range of Tg2-Tg1.  This combination of limitations was not present in the original claims at the time of the preceding action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0092644) in view of Thielen et al (US 7,671,128)
Regarding claims 1 and 3-4, Labauze teaches a pneumatic tire ([0002]) comprising a vulcanizable rubber ([0094]) comprising:
50 to 100 phr of a first diene elastomer having a glass transition temperature Tg1 of -65 to -10 C ([0018]).  This diene elastomer can be a styrene-butadiene copolymer ([0027]) and can be functionalized ([0059]).
0 to 50 phr of a second diene elastomer ([0019]) having a glass transition temperature Tg2 of -110 to -80 C ([0028]).  This diene elastomer can also be functionalized ([0059]).
Given the values of Tg1 and Tg2, the difference can range from 25 to 100 degrees C
50 to 150 phr of a reinforcing filler ([0048]) such as silica ([0052])
5 to 35 phr of a hydrocarbon resin ([0020]) 
Up to 30 phr of an oil ([0045])
It is noted that the additional elastomer is not mandatorily present
While Labauze teaches that the second diene elastomer contains a portion of butadiene in an amount equal to or greater than 70%, it fails to teach that the other monomer is styrene.
Thielen teaches a pneumatic tire (col. 8, lines 1-5) comprising a vulcanizable rubber composition, the rubber composition comprising first rubber copolymer and a second rubber copolymer (Abstract).  The rubber copolymers can both be styrene-butadiene copolymers.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use styrene-butadiene rubber as taught by Thielen as the second diene elastomer of Labauze.  One would have been motivated to do so because it would have been a known, common compound which would provide predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0092644) in view of Thielen et al (US 7,671,128) and Nebhani et al (US 2013/0131263).
	The discussion regarding Labauze and Thielen in paragraph 4 above is incorporated here by reference.
	Regarding claim 2, Labauze teaches that the diene elastomer can also be functionalized ([0059]), however, fails to teach that it is end functionalized.  
	Nebhani teaches elastomers which are used in tires are end-functionalized ([0006]).
.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0092644) in view of Thielen et al (US 7,671,128) and Sandstrom et al (US 2016/0376427).
	The discussion regarding Labauze and Thielen in paragraph 4 above is incorporated here by reference.
	Regarding claims 5-6, Labauze teaches that common additives can be added to the rubber composition ([0093]), however fails to teach the additional elastomer.
	Sandstrom teaches a rubber composition which incorporates 3 to 50 phr of a liquid styrene/butadiene rubber weight a Tg from -30 to 0 C ([0016]).   Sandstrom teaches that this elastomer can be end-functionalized [0024]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the styrene/butadiene rubber of Sandstrom as an additive of Labauze.  One would have been motivated to do so in order to receive the expected benefit of improving the wet traction properties of the tires (Sandstrom, [0007]).
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: Thielen teaches that the difference in glass transition temperatures ranges from 30 to 60 C which is outside the claimed range of 10 to 30 C.
Examiner’s response:  This is remedied by the Labauze reference as noted in the above rejection.  Thielen is now used as a secondary reference.
Applicant’s argument:  The test data demonstrates that the inventive examples 1 and 2 provide better properties compare to that of comparative example 1.
Examiner’s response: The examiner has considered the data presented in Table 1 and Table 2, Applicant’s argument that the inventive examples I-1 and I-2 provide better properties compared to comparative example C-1 is not persuasive.  For example, it appears that the wet predictive properties are better for comparative example C-1, the rolling resistance predictive properties are better for the inventive examples I-1 and I-2, the winter predictive properties are better for the comparative example C-1 and the tensile properties are better for inventive examples I-1 and I-2.  Therefore, applicant’s argument of unexpected results due to the difference in glass transition temperatures being between 10 and 30 degrees is not persuasive because for some properties, having a difference in glass transition temperatures which are outside the claimed range leads to better tire performance under certain conditions.  Also, there are no examples in which the glass transition temperatures is less than 10 degrees to show critically of the lower boundary of the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764


/DORIS L LEE/Primary Examiner, Art Unit 1764